Title: From James Madison to James Monroe, 5 August 1805
From: Madison, James
To: Monroe, James


          
            Sir,
            Department of State August 5th. 1805
          
          There can be little doubt that the facts contained in the inclosed documents respecting the firing into the American Brig Hannah, whereby Isaac Bridges, the Master, came by his death, amount to murder in the Capt. of the British Cutter. You will therefore be pleased to lay them before the British Government as an additional example of the wanton barbarity with which our Citizens are treated at sea by its ships of war, and call upon it to bring the Offender to trial and punishment. Should this be declined, and you are advised by Counsel that the evidence you may be able to procure thro’ the aid of Mr. Lyman, will justify a prosecution, you will cause it to be conducted at the expence of the United States. I have the honor to be &c
          
            James Madison
          
        